ORDER
PER CURIAM.
Donald Bennett, Defendant, appeals from the judgment entered on a jury verdict finding him guilty of four counts of sodomy in the second degree in violation of Section 566.064 RSMo. (1994), for which he was sentenced to consecutive seven-year terms of imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
*486We affirm the judgment pursuant to Rule 30.25(b).